Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-19-00641-CV

                            IN RE D.A.J. AND A.M.J., Children

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 18-05-35655-MCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, the March 5, 2019 Order on
Enforcement of Child Support Obligation is REVERSED and this case is REMANDED to the trial
court for further proceedings consistent with this opinion.

        We ORDER appellant the Office of the Attorney General of Texas to recover its costs in
this appeal from appellees, A.M.L. and E.J., Jr.

       SIGNED February 5, 2020.


                                               _____________________________
                                               Beth Watkins, Justice